COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of J.W.W.

Appellate case number:      01-16-00394-CV and
                            01-16-00395-CV

Trial court case number:    2015-06714J and
                            2015-07198J

Trial court:                313th District Court of Harris County


        The court reporter, Jill Bartek, has filed a second motion for an extension of time
to file the reporter’s record in these appeals, requesting an extension to June 12, 2016.
We grant the motion. The reporter’s record is due to be filed with this Court no later
than Monday, June 13, 2016. See TEX. R. APP. P. 35.3(c).

       Because appellant challenges juvenile-court orders waiving the juvenile
court’s jurisdiction and certifying appellant to stand trial as an adult, the Court is
required to bring the appeal to final disposition within 180 days of May 13, 2016, the
date the notices of appeal were filed, so far as reasonably possible. See Order
Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28,
2015). Accordingly, no further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                  Acting individually

Date: June 7, 2016